Citation Nr: 9923084	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted] 


INTRODUCTION

The veteran had active service from August 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which increased from noncompensable to 
10 percent disabling, the schedular rating for the veteran's 
PTSD.  During the pendency of the appeal, the veteran gave 
testimony at a hearing before a hearing officer at the RO in 
May 1998.  Subsequent to the hearing, it was determined that 
a 50 percent schedular rating was in order for the PTSD.  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the record shows that, by rating decision dated 
in December 1997, service connection for a back disability 
was denied.  It was also determined that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim of service connection for hearing loss.  A notice of 
disagreement with this determination is not of record.  
Received in February 1998 was a communication from the 
veteran in which he stated that he wanted to "reopen my claim 
for service connection for a back disability and hearing 
loss."  The veteran gave testimony with regard to these 
issues at a hearing before the hearing officer at the RO in 
May 1998.  In the supplemental statement of the case dated in 
December 1998, the issues were addressed by the hearing 
officer.  Further communication from the veteran with regard 
to these issues is not of record.  Accordingly, the issues 
are not for appellate consideration by the Board at this 
time. 




FINDING OF FACT

The veteran's PTSD symptomatology is productive of total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes and communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  


CONCLUSION OF LAW

A 100 percent evaluation for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  4.1, 4.3, 4.7, 
4.132, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the claim is well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107; see also, Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
schedule for rating disabilities, codified in 38 C.F.R. 
Part 4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's PTSD is rated in accordance with Diagnostic 
Code 9411 of the VA's rating schedule.  The 50 percent rating 
currently in effect is appropriate when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect, 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is appropriate when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A total rating of 100 percent is for assignment when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

While the veteran's PTSD disability picture does not meet 
each of the criteria of the 100 percent schedular evaluation, 
the Court has held that each of the criteria in Diagnostic 
Code 9411 for a 100 percent evaluation reach independent 
bases for granting a 100 percent evaluation.  See Richard v. 
Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).

In this case, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment, thus 
warranting a 100 percent evaluation under Diagnostic 
Code 9411.  Notably, the evidence includes the transcript of 
testimony given by the veteran and a counselor at a hearing 
before a hearing officer at the RO in May 1998.  At that 
time, the veteran testified that he last worked in November 
1997.  He claimed that he had no friends and did not 
socialize.  He stated that during the day he drove around and 
listened to the radio.  He claimed that sometimes he would 
drive 100 miles and would then turn around and come home.  He 
indicated he was in counseling once a week on an individual 
basis and also met once a week for group therapy purposes.  
His counselor indicated that, when she examined the veteran 
in January 1998, he was having recurrent dreams and survivor 
guilt.  She stated that, at that time, the veteran was unable 
to work.  She gave the veteran a global assessment of 
functioning score of 39.  She submitted a statement dated in 
April 1998 which indicated the veteran was experiencing 
severe occupational and social impairment.  She related that 
he was experiencing severe suicidal ideation, severe survivor 
guilt, obsessional rituals, speech intermittently obscure and 
irrelevant, near continuous depression, impaired impulse 
control, and periods of verbal aggression.  She believed he 
was limited in his ability to adapt to stressful situations 
and reference was made to visual hallucinations, homicidal 
ideation, war dreams, difficulty staying asleep, emotional 
alienation, and social alienation.  It was her belief that 
the veteran was fighting on a moment by moment basis to carry 
on with his life.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in May 1998.  Notation was made of a major 
discrepancy between a clinical summary dated in April 1998 by 
the counselor who testified on the veteran's behalf at the 
hearing, and a report of a psychological evaluation accorded 
the veteran in 1997.  In reviewing the data, it was the 
current examiner's opinion that the veteran might be 
malingering or enhancing his presentation in order to receive 
compensation.  It was the examiner's opinion that the veteran 
should be afforded a psychiatric stay of sufficient duration 
to provide appropriate evaluation and resultant diagnosis.  

Accordingly, the veteran was hospitalized by VA in October 
1998 for observation and evaluation for psychiatric purposes.  
The claims file was made available and reviewed.  Reference 
was made to the report of psychological evaluation of the 
veteran in August 1997 at which time the examiner diagnosed 
PTSD and dysthymia and assigned a global assessment of 
functioning score of 70.  Reference was also made to the 
communications from the veteran's therapist who testified on 
his behalf at the May 1998 hearing.  It was indicated the 
gist of her reports of evaluation of the veteran were that 
the veteran was more severely disabled than reflected by the 
global assessment of functioning score of 70.  

During the hospitalization, the veteran underwent a 
psychological evaluation.  When asked to discuss his Vietnam 
experiences, there was a notable change in his affect.  He 
became more distant and notably sad.  He recalled one episode 
when a baby died next to him when he was waiting in a Medivac 
helicopter.  He also recalled having been overrun in January 
1970 and jumping in a bunker and "fighting to be on the 
bottom."  He would not discuss Vietnam events spontaneously 
and would only do so when specifically asked.  He stated 
that, when he returned home from Vietnam, he was stationed at 
Camp Lejeune.  He stated that he drank "to stay numb."  He 
indicated that he had problems with guns and loud noises ever 
since returning home from Vietnam, and dealt with this 
primarily by drinking and staying busy. 

He also reported having had dreams ever since returning home 
from Vietnam.  He related that he felt very guilty about 
leaving friends behind, saying that "we lost lots of fine 
people."  He indicated that, initially after coming home, he 
denied being in Vietnam because of the way veterans were 
treated.  He also referred to startle reaction and 
hyperalertness.  

He believed that things held fairly well together for him 
until 1982 when the mine he was working in shut down.  He 
claimed at that point he got a new job for Westinghouse 
Corporation and many of the windows in the building were 
closed off.  Additionally, the company had a helicopter.  He 
reported that at this point he began to experience more 
difficulties which he attributed to his Vietnam experiences.  
He claimed that he had problems with anger and described 
himself as either "yelling or swinging."

In 1985, he sought help and had been involved in counseling 
off and on ever since and reportedly had taken 
antidepressants off and on over the years.  He believed this 
had been of some help.  He also noted that he had daily 
thoughts of Vietnam and stated that certain smells set off 
his memories.  He had poor sleep and described himself as a 
loner.  He also reported symptoms consistent with 
dissociative events related to past trauma.  He stated that 
he would be driving and then find himself "sitting on a hill 
thinking of killing myself."  He denied a previous history of 
suicide attempts.  

He also reported symptoms consistent with severe depression.  
He stated that he had been depressed ever since returning 
home from Vietnam.  He described this as not caring about 
anything, experiencing suicidal ideation, having difficulty 
sleeping, having decreased energy, being socially isolated, 
and having anhedonia.  He reported this was a particular 
concern to him because he had essentially withdrawn from his 
wife of many years and had difficulty being intimate with 
her.  

The psychological testing revealed responses that by all 
indications were consistent with the diagnosis of "moderate 
to severe" PTSD.  It was indicated that although the 
cognitive assessment done in the examination revealed an 
estimate of low average verbal intelligence quotient, verbal 
recall was within the average range.  Congruity between the 
veteran's self-report and the findings of the psychological 
evaluation were marked.  The veteran appeared to experience 
severe levels of life impairment in the form of depression, 
disturbed thought patterns, social isolation, and pervasive 
anxiety-related symptoms.  It seemed warranted that he be 
closely followed to facilitate management of his symptoms and 
perhaps to continue to encourage participation in more 
comprehensive outpatient treatment.  It was noted that there 
was no evidence that the symptoms presented were unduly 
highlighted or accentuated.  

Currently, the veteran was taking Trazodone, Sertraline, and 
Ativan on an as-needed basis.  He was also taking medicine 
for back pain.

He reportedly met his wife in high school and remained 
married to her at the present time.  He stated that the last 
few years have been tough, primarily because he was not 
affectionate anymore.  He reported that he had one child out 
of wedlock and that child was about 13 years old.  He 
indicated that he was actively involved in raising the child.  
He reported concerns with his relationship with his child.  

With regard to his work history, he indicated that after 
returning from Vietnam, he worked in the mining industry for 
15 years as a journeyman mechanic.  However, the mine closed 
down.  He then went to work for Logan Farm Equipment for nine 
months and then for the Westinghouse Corporation for another 
15 years.  He claimed that he "worked until I couldn't 
anymore."  He stated that his symptoms were so severe that he 
was unable to think or concentrate.   He also noted that he 
began to miss work and was reprimanded by his bosses because 
of his "attitude."  He stated, however, that he left the job 
on good terms.  He reported that he had very few friends with 
whom he spent time.

On mental status examination, he had good grooming and 
hygiene.  Also, he made good eye contact.  Affect was 
blunted.  When asked to talk about Vietnam, affect became 
more distant and sad.  Formal thought was linear with no 
evidence of psychosis.  Cognitively, he appeared to be 
intact.  No tics or tremors were noted.  

Throughout hospitalization, the veteran was cooperative.  He 
was described as stable throughout the course of 
hospitalization and it was indicated that he presented a 
picture consistent with "severe" PTSD.  He was discharged 
home and no changes were made in his medication as this was 
an observation and evaluation period.  His current 
medications appeared to be appropriate.  He was to be seen in 
follow up consultation with his counselor and also with 
another individual for medication management at a Vet Center.  

It was noted that his history and presentation were 
consistent with his being severely impaired from PTSD along 
with comorbid major depression.  He appeared to be forthright 
in the presentation of his history and symptoms.  At no point 
was it felt that he was malingering or attempting to 
exaggerate his symptoms or current life situation in order to 
increase his disability rating.  While the true answer 
beneath the discrepancy in the veteran's report might never 
be known, it appeared that the plausible explanation was the 
fact that the veteran was working long term with the 
therapist in Idaho, who was very invested in his care.  
Psychological testing revealed that he was of low average 
intellect and might have difficulty presenting his history 
and symptomatology with the same level of sophistication 
usually seen.  The examiner noted it was possible that this 
lack of sophistication might be interpreted as representing 
exaggeration, or even malingering.  At the present time, it 
was stated that the veteran was experiencing a "severe" level 
of disability both occupationally and socially directly 
related to his PTSD and comorbid depression.  The examiner 
stated that at the present time it was "highly unlikely" that 
the veteran be able to enter into any type of gainful 
employment.

In addition to the veteran's hearing testimony and the 
medical evidence cited above, the claims folder contains 
communications from several individuals and the veteran's 
wife, all dated in 1997, and all essentially attesting to the 
severity of the veteran's PTSD symptomatology.

The Board believes that the cumulative effect of the 
evidence, described above, is a reflection of a psychiatric 
disability picture of a veteran who is unable to obtain or 
retain employment because of the severity of his PTSD 
symptoms.  At the time of the VA hospitalization in October 
1998, it was indicated the veteran's picture was consistent 
with his being severely impaired from his PTSD symptoms.  It 
was indicated by the principal treating physician during the 
hospitalization that it was "highly unlikely" that the 
veteran would be able to enter into any type of gainful 
employment primarily because of the severe occupational and 
social impairment attributable to his PTSD.  The various 
findings which have been reported include persistent danger 
of hurting himself being noted.  Also, significant social 
impairment has been reported and the examiner described the 
likelihood of the veteran's being able to enter into any type 
of gainful employment as being highly unlikely.  Therefore, 
the Board concludes that a 100 percent schedular rating is 
warranted pursuant to the provisions of Diagnostic Code 9411.  


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the provisions governing the award of monetary benefits.  



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals




 

